 



Exhibit 10.23
Premium Standard Farms, Inc.
Description of
Incremental Performance Bonus Plan

     
Adoption:
  Adopted by the Compensation Committee of the Board of Directors of Premium
Standard Farms, Inc. (the “Company”) on September 29, 2006
 
   
Purpose:
  To compensate certain employees of the Company whose efforts will be critical
to the closing of the pending merger between the Company and a subsidiary of
Smithfield Foods, Inc.
 
   
Participants:
  Five officers, including three executive officers, of the Company, including
Stephen A. Lightstone, the Company’s Executive Vice President, Chief Financial
Officer and Treasurer and a named executive officer of the Company
 
   
Amount of Bonuses:
  The Compensation Committee recommended that performance bonuses be paid in an
aggregate amount of up to $425,000, with Mr. Lightstone eligible to receive a
performance bonus of up to $100,000
 
   
Bonuses are Discretionary:
  All performance bonuses paid under the Plan will be discretionary and subject
to the approval of the Company’s Chief Executive Officer and its Chairman of the
Board of Directors

31